Case 17-24288-JAD   Doc 83   Filed 07/24/19 Entered 07/24/19 16:20:52    Desc Main
                             Document     Page 1 of 1




                                                                        FILED
                                                                        7/24/19 1:56 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - :'3$
